Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton, a la cual se une el Juez Asociado Señor Negrón García.
Nuevamente nos enfrentamos al reclamo de la prensa a tener acceso a los procedimientos criminales anteriores al juicio.(1) Hasta esta decisión, siempre habíamos favorecido *441la apertura de los procedimientos judiciales al público y la prensa para promover la pureza del sistema y fortalecer la confianza de la ciudadanía en esta Rama. La opinión ma-yoritaria cambia esta trayectoria decisoria y convalida una regla procesal que viola el Art. II, Sec. 4 de la Carta de Derechos de la Constitución del Libre Asociado, L.P.R.A., Tomo 1, y la Primera y Decimocuarta Enmiendas de la Constitución de Estados Unidos. Como la vista preliminar regulada por la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, en muchos casos, es la única ocasión en que la ciudadanía puede observar lo que ocurre en el proceso criminal, abriríamos las puertas de los tribunales para permitirles al público y a la prensa estar presentes. Disentimos.
La controversia del caso de autos requiere que sopese-mos los derechos constitucionales que tiene todo acusado a un juicio justo e imparcial frente al derecho que tiene la prensa y el público a presenciar los procedimientos criminales. Hoy ratificamos nuestros pronunciamientos en Pueblo v. Hernández Mercado, 126 D.P.R. 427, 435-436 (1990), sobre la función de la prensa en nuestro país:
Nuestra doctrina parte de la premisa que la publicación de noticias sobre los procedimientos criminales mantiene al pú-blico informado sobre asuntos de su interés y que existe un derecho fundamental de la prensa a publicar lo ocurrido en el sistema de justicia criminal. ... En momentos en que la crimi-nalidad afecta la paz y tranquilidad de todos los puertorrique-ños, la prensa cumple una función eminentemente social al divulgar información sobre los casos judiciales.
*442I
La petición de acceso a las vistas preliminares, presen-tada por El Vocero de Puerto Rico (en adelante El Vocero), está apoyada en el derecho constitucional de libertad de prensa y de expresión garantizado tanto por nuestra Cons-titución como por la de Estados Unidos. Aunque las garan-tías de la Primera Enmienda en la Constitución de Estados Unidos establecen un contenido .mínimo de derechos en Puerto Rico, Aponte Martínez v. Lugo, 100 D.P.R. 282, 287 (1971), nuestro Tribunal ha impartido una dimensión am-plia y robusta a la libertad de expresión consagrada en el Art. II, Sec. 4 de la Constitución del Estado Libre Asociado, supra. Con una visión más abarcadora y protectora del de-recho a la libre expresión y de prensa, hemos reconocido que un ciudadano posee un derecho constitucional a exa-minar la información que tiene el Estado, sujeto sólo a aquellas limitaciones que exigen los intereses más apre-miantes del Gobierno. Soto v. Srio. de Justicia, 112 D.P.R. 477, 485 (1982).
La clara tendencia a favor de la divulgación de informa-ción pública fue inicialmente expresada en Sierra v. Tribunal Superior, 81 D.P.R. 554 (1959), seguida en Dávila v. Superintendente de Elecciones, 82 D.P.R. 264 (1960), culminada en Soto v. Srio. de Justicia, supra, y ratificada en Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153, 159 (1986), y en López Vives v. Policía de P.R., 118 D.P.R. 219 (1987).
En Soto v. Srio. de Justicia, supra, pág. 495, estableci-mos que “toda legislación que pretenda ocultar informa-ción a un ciudadano bajo el palio de la confidencialidad debe ser interpretada restrictivamente a favor del derecho del pueblo a mantenerse informado. Dicha legislación, como cualquier otra que incida sobre derechos fundamen-tales, tiene que justificarse a plenitud y contener normas claras y precisas que permitan identificar ... las circuns-*443tancias en que habrá de aplicarse la norma de accesibilidad”.
En López Vives v. Policía de P.R., supra, pág. 228 esc. 7, afirmamos que los casos de Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980) (en adelante Richmond), y Globe Newspaper Co. v. Superior Court, 457 U.S. 596 (1982) (en adelante Globe), “no gozan de la amplitud y vigor de nuestro pronunciamiento en Soto v. Srio. de Justicia ...”. En otras palabras, bajo el palio de nuestra Constitu-ción, tanto los ciudadanos como la prensa tienen un dere-cho constitucional a obtener información en manos del Es-tado: “Nuestra doctrina jurisprudencial ha fortalecido este esquema constitucional. Hoy día la secretividad en los asuntos públicos es excepción y no norma”. Santiago v. Bobb y El Mundo, Inc., supra, pág. 159.
En el caso particular de los procedimientos judiciales, históricamente éstos han sido foros abiertos al público donde regularmente se ventilan asuntos de gran importan-cia para el país. Como en Estados Unidos, por imperativo constitucional en Puerto Rico, los juicios han sido abiertos al público. Así se garantiza no solamente que los ciudada-nos estén adecuadamente informados de lo que ocurre en los tribunales, sino también se asegura que se observen los derechos procesales y que se imparta justicia a todos por igual:
El tribunal de justicia es un “teatro de justicia” donde se esce-nifica un drama social de vital importancia; si se cierran sus puertas, el público solamente podrá preguntarse si el ritual so-lemne de la condena comunitaria se ha llevado a cabo de forma adecuada. (Traducción nuestra y escolio omitido.) L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988 pág. 958.
Además, recordemos que en nuestro ordenamiento cons-titucional el Estado tiene no solamente el deber de prote-ger los derechos humanos, sino también propiciar y tomar acciones afirmativas para promover el desarrollo pleno de *444esos derechos. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., Vol. III, pág. 200. La apertura de los tribunales garantiza que el público pueda observar de cerca “un tipo de drama público, un foro pú-blico para ver y escuchar, en vez de un foro para expresarse”. (Traducción nuestra y énfasis en el original suprimido.) Tribe, op. cit., pág. 965.
Ello no significa que este derecho de acceso a los proce-dimientos judiciales sea absoluto. Al igual que otros dere-chos constitucionales, este derecho puede ser limitado por el Estado si existe un interés apremiante que lo justifique. Sin embargo, como cada caso tendrá unos hechos singula-res que serán determinantes al hacer el balance judicial, no se justifica una norma obligatoria de cierre total de las puertas del tribunal. 3 Rotunda, Nowak y Young, Treatise on Constitutional Law: Substance and Procedure Sec. 20.25.
Entre estos intereses, uno de los más importantes es el derecho del acusado a un juicio justo e imparcial. La publi-cidad excesiva de los procedimientos criminales que sea perjudicial al acusado hace más difícil la selección de un Jurado imparcial y la celebración de un juicio justo. Aun-que en la gran mayoría de los casos no surge conflicto entre el derecho del acusado y el de la prensa a un juicio justo, corresponde a los tribunales hacer el delicado balance en-tre estos derechos de igual jerarquía constitucional. Pueblo v. Pérez Santaliz, 105 D.P.R. 10 (1976). Con el propósito de garantizar un juicio justo e imparcial, hemos autorizado a los tribunales a tomar las medidas siguientes: (1) un voir dire extenso y riguroso; (2) el secuestro o aislamiento del Jurado; (3) instrucciones cuidadosas y exhaustivas sobre la responsabilidad de rendir un veredicto fundamentado ex-clusivamente en la prueba presentada; (4) traslado de los procedimientos, y (5) suspensión de los procedimientos. Véanse, también: Pueblo v. Lebrón González, 113 D.P.R. 81 (1982); Pueblo v. Pérez Santaliz, supra; Pueblo v. Fournier, *44577 D.P.R. 222 (1954); Pueblo v. Echevarría Rodríguez I,128 D.P.R. 299 (1991).
Igualmente ocurre cuando surge un conflicto con el de-recho de intimidad del acusado o de la víctima. La tarea no es fácil, pero “[l]os tribunales tienen los poderes y los ins-trumentos necesarios para ... minimizar los efectos adver-sos de la publicidad anterior al juicio”. Pueblo v. Hernández Mercado, supra, pág. 437.
Examinada nuestra jurisprudencia y los criterios utili-zados al resolver conflictos entre el derecho a la intimidad y a un juicio justo e imparcial, y la libertad de expresión y prensa, veamos la experiencia en Estados Unidos y la doc-trina formulada por el Tribunal Supremo federal al esta-blecer el contenido mínimo de los derechos consagrados por la Primera y Decimocuarta Enmiendas.
I — I I — I
La exclusión del público y la prensa de los procedimien-tos criminales ha sido motivo de amplia discusión en la jurisprudencia norteamericana. Anotación, Exclusion of Public During Criminal Trial, 48 A.L.R.2d 1436 (1956); Anotación, Right of Person Accused of Crime to Exclude Public from Preliminary Hearing or Examination, 31 A.L.R.3d 816 (1970). Fue en Richmond donde por primera vez una mayoría de los jueces del Tribunal Supremo federal señaló que el público y la prensa tienen un derecho constitucional de acceso a los juicios criminales al amparo de la Primera y Decimocuarta Enmiendas. Para reconocer la existencia de dicho derecho constitucional fue crucial, en el análisis de los jueces, el hecho de que históricamente el juicio criminal había sido público y, particularmente, que este derecho aseguraba un proceso justo. Concluyeron, además, que el carácter público del juicio garantizaba un valor terapéutico para la comunidad (community therapeutic value).
*446Es decir, el hecho de que el público y la prensa estén presentes en el juicio asegura que los ciudadanos tengan una mayor confianza y fe en el sistema de justicia criminal, disipando así las dudas que de ordinario genera un proce-dimiento cerrado:
La ciudadanía en una sociedad abierta no requiere que sus instituciones sean infalibles, pero es difícil para ellos aceptar lo que se les prohíbe observar. (Traducción nuestra.) Richmond, pág. 572.
Dos (2) años más tarde, en Globe, el Tribunal Supremo federal concluyó que ese derecho de acceso impide que se excluya al público durante el juicio aun en casos de delitos sexuales.
Además, en Press-Enterprise Co. v. Superior Court of Cal., 464 U.S. 501 (1984) (en adelante Press-Enterprise I), el Supremo federal extendió esta doctrina al proceso de insaculación del Jurado o voir dire. El Alto Foro federal concluyó que existe una presunción de juicio público que debe controvertir quien reclame un proceso privado. El tribunal deberá auscultar todas las alternativas disponibles antes de autorizar el cierre de los procedimientos.
Aunque es característico de la jurisprudencia antes se-ñalada el hecho de que atienden controversias relaciona-das con la apertura del juicio en su fondo, en Waller v. Georgia, 467 U.S. 39 (1984) (en adelante Waller), se exten-dió el derecho de acceso a la vista de supresión de evidencia.
Finalmente, en Press-Enterprise Co. v. Superior Court, 478 U.S. 1 (1986) (en adelante Press-Enterprise II), se con-cluyó que el derecho de acceso del público y la prensa era extensivo a la vista preliminar. Invocando los mismos fun-damentos expuestos en Press-Enterprise I, que lo hacían extensivo al juicio y al proceso de desinsaculación de jura-dos o voir dire, el Supremo federal hizo énfasis en la pre-sunción de apertura al público que se manifiesta histórica-*447mente a través de los procedimientos criminales. También destacó el efecto terapéutico que tiene para la comunidad poder observar los procesos judiciales criminales:
“La ventaja de la apertura (openness) radica en el hecho de que las personas que no acuden a presenciar los procesos judi-ciales pueden estar completamente seguros de que dichos pro-cesos se están siguiendo de acuerdo con los criterios de equidad; la certeza de que cualquiera puede asistir libremente a un jui-cio garantiza que se están siguiendo los procedimientos estable-cidos y que cualquier irregularidad saldrá a la luz pública. La apertura por lo tanto enriquece la imparcialidad básica que debe permear el proceso criminal y la apariencia de equidad tan esencial para la confianza del público en el sistema.” (Traduc-ción nuestra, énfasis en el original suprimido y énfasis suplido.) Press-Enterprise II, pág. 13.
Después de recordar que una de las formas en que a un acusado puede garantizársele un proceso justo es asegu-rándose que éste sea público, el Supremo federal enfatizó que el problema de Primera Enmienda no podía ser re-suelto exclusivamente a base del calificativo que reciba el proceso. El hecho de que una vista preliminar no sea lo mismo que un juicio plenario no justifica menor protección al derecho constitucional de acceso. Este es un derecho su-ficientemente amplio- que también se extiende a la vista preliminar:
2. Bajo la Primera Enmienda, el público en general y la prensa en particular tienen un derecho de acceso al juicio y otros procedimientos criminales. Se trata de un derecho implí-cito en la Primera Enmienda, distinto del derecho explícito en la Enmienda Sexta que garantiza al acusado un juicio público. Este derecho de acceso es lo suficientemente amplio para exten-derse al procedimiento de selección del jurado, a vista prelimi-nar y a una vista de supresión de evidencia. En virtud de este derecho de acceso, el acusado no tiene derecho absoluto a renun-ciar al juicio público que le garantiza la Enmienda Sexta e in-sistir en un juicio o vista en privado. Aun en casos en que juez, fiscal y defensa estén todos de acuerdo en el juicio privado, el público y la prensa podrían oponerse y prevalecer. (Enfasis su-plido y escolios omitidos.) E.L. Chiesa, Derecho Procesal Penal *448de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. II, Sec. 13.2C. 2, págs. 203-204.
Además, en Press-Enterprise II, fue determinante el he-cho de que, debido a la naturaleza extensiva de la vista preliminar, en ocasiones es la última y más importante etapa del proceso criminal. También, en múltiples ocasio-nes resulta ser “ ‘la única ocasión para que el público pueda observar el sistema de justicia criminal’ (Traducción nuestra y énfasis suplido.) Id., pág. 12.
Al resolver que los pronunciamientos de Press-Enterprise II no son aplicables a la Regla 23 (c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, la opinión mayoritaria inter-preta de forma restrictiva el alcance de la Primera En-mienda a la vista preliminar en Puerto Rico. En particular, la decisión olvida que el eje decisorio de todos estos casos es la presunción de apertura de los procedimientos judicia-les criminales para garantizar no solamente un juicio justo, sino también promover el “valor terapéutico comuni-tario y la legitimidad de las decisiones”.
Evaluada la normativa jurisprudencial aplicable, co-rresponde analizar si la Regla 23(c) de Procedimiento Criminal, supra, es constitucional.
hH 1 — 4 hH
La vista preliminar en Puerto Rico está regulada por las Reglas 23 y 24 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.(2) El inciso (c) de la citada Regla 23 dispone que:
*449"... La vista será privada a menos que al comenzar la misma persona solicitare que fuera pública”.
El texto de esta disposición es claro. En Puerto Rico, por mandato legislativo, la vista es obligatoriamente privada.
Contrario a la experiencia en Estados Unidos, la vista preliminar se incorporó a nuestro ordenamiento procesal penal en 1964. Está inspirada fundamentalmente en su equivalente federal pero toma características, además, del Código de Enjuiciamiento Criminal vigente en aquella época, del Código Modelo del American Law Institute, del Código Penal de California en su parte procesal y otros. Hernández Ortega v. Tribunal Superior, 102 D.P.R. 765 (1974).
El esquema de la regla es amplio e incluye pocos detalles. Pueblo v. Rodríguez Aponte, 116 D.P.R. 653, 663 (1985). Aunque en Puerto Rico la lectura de la acusación es posterior a la vista preliminar, tanto aquí como en California su propósito es “evitar que se someta a un ciudadano en forma arbitraria e injustificada a los rigores de un pro-ceso criminal”. Pueblo v. López Camacho, 98 D.P.R. 700, 702 (1970). Véase, también, N. Frattallone Di Gangi, La Vista Preliminar, Año XVI (Núm. 63) Rev. Der. Pur. 231, 236 (1977). Este objetivo está fundamentado en la tesis de que “es insuficiente la determinación de causa probable para el arresto, por razón de que el denunciante puede sin razón válida alguna imputar un delito, y en virtud de la naturaleza no adversativa de la determinación de causa probable para el arresto o citación —que puede hacerse en ausencia del imputado— se someta ‘arbitrariamente’ a un ciudadano a un juicio por delito grave. El resultado es que es injusto someter al ciudadano al rigor de un juicio por delito grave sin previa oportunidad de vista adversativa donde se justifique la celebración de un juicio”. Chiesa, op. cit., Vol. III, Sec. 22.1, pág. 64.
La vista preliminar claramente constituye un cedazo ju*450dicial “que sirve el propósito de impedir que acusaciones frívolas e insustanciales recarguen la labor del Tribunal Superior .... Dicha vista, por lo tanto, no es una mera for-malidad, sino un acto judicial de contornos definidos en el curso procesal, de incuestionable trascendencia pues el re-sultado habrá de reflejarse en la libertad del procesado”. Hernández Ortega v. Tribunal Superior, supra, pág. 771, opinión concurrente del Juez Asociado Señor Díaz Cruz.
Para lograr dicho fin, la regla dispone que el imputado tendrá derecho a estar representado por abogado, a contra-interrogar testigos de cargo, ofrecer prueba a su favor y obtener las declaraciones juradas de los testigos que el Fiscal haya puesto a declarar en la vista. Además, podrá pre-sentar la defensa afirmativa de locura o coartada. Hernández Ortega v. Tribunal Superior, supra.
El Fiscal, por su parte, podrá estar presente en la vista y confrontar la evidencia ofrecida por el imputado. No ten-drá, sin embargo, que presentar toda la prueba que tenga disponible puesto que para la determinación de causa en vista preliminar el estándar probatorio es distinto al re-querido en el juicio para lograr una convicción. No obs-tante, tendrá que desfilar prueba de todos y cada uno de los elementos del delito imputado.(3)
Por otro lado, “[djistinto de otras jurisdicciones donde la vista preliminar es una vista de récord, en Puerto Rico la práctica es que se celebra en una sala pequeña o en la oficina del juez, sin que se graben mecánicamente o se per-petúen las incidencias por taquigrafía o estenotipia. Los testigos son excluidos de la vista antes y después de decla-rar.... Salvo estos funcionarios, nadie más sabe qué ocurrió en la vista, pues ésta se celebra literalmente ‘a puertas *451cerradas’ y sin récord”. H.A. Sánchez Martínez, La vista preliminar: ¿pública o privada?, 7 (Núm. 2) Forum 7, 9 (1991).
Una vez con la evidencia ante sí, el juzgador determina si tal prueba establece todos los elementos del delito y si existe la probabilidad de que el imputado lo haya cometido. Si el tribunal no está convencido de que están presentes los elementos del delito y de que es probable que el imputado lo haya cometido, deberá hacer una determinación de no causa.
De lo anterior se desprende que la vista preliminar constituye una etapa muy significativa en nuestro ordena-miento procesal penal: “[Aunque] el objeto central de la vista preliminar no es hacer una adjudicación en los méri-tos en cuanto a la culpabilidad o inocencia del acusado, ” Pueblo v. Rodríguez Aponte, supra, pág. 665, “ ‘[e]n su ob-jetivo ... dicha vista es judicial [y a]sí debe[rá] ser la esen-cia de su procedimiento’ ”. (Enfasis suplido.) Pueblo v. Opio Opio, 104 D.P.R. 165, 171 (1975). Véase Rodríguez Aponte, supra.(4) “[L]a vista está encaminada a proteger a la persona imputada a través de un filtro o cedazo judicial por el cual el Estado tiene que pasar prueba, y demostrar si está justificado o no a intervenir con la libertad de un ciuda-dano y someterlo a los rigores y contingencias de un juicio jAenario.” Rodríguez Aponte, supra, pág. 665. Por su impor-tancia en el derecho procesal penal, nuestro ordenamiento reconoce que en esa etapa el imputado tiene las garantías descritas anteriormente que son similares a las que tiene en un juicio.
Por lo tanto, resulta difícil comprender la interpretación *452que hoy hace la mayoría a los efectos de que la vista preli-minar es “un mecanismo procesal sencillo” y que cumple una “función investigativa judicial”. Utilizar este califica-tivo para describir los propósitos de la vista preliminar de Puerto Rico sería equipararla a la institución angloameri-cana del Gran Jurado o. a los magistrados italianos. Dicha proposición es insostenible.
El Gran Jurado es una institución profundamente en-raizada en la tradición norteamericana. Su única similitud con la vista preliminar es que cumple con la función de indagar preliminarmente en la comisión de un delito para posteriormente determinar si debe someterse al imputado a los rigores de un proceso judicial plenario. Véanse: Hurtado v. California, 110 U.S. 516 (1884); Branzburg v. Hayes, 408 U.S. 665 (1972).
Sus diferencias con la vista preliminar son patentes puesto que es, en primer lugar, un procedimiento exparte, no adversativo. United States v. Calandra, 414 U.S. 338 (1974). Se caracteriza por su secreto y, una vez constituido, el Gran Jurado tiene poderes investigativos independien-tes y puede citar testigos. La persona investigada no tiene derecho a estar presente ni a contrainterrogar testigos o presentar sus propios testigos. Tampoco tiene derecho a estar asistido por un abogado. Finalmente, el secreto del Gran Jurado no es para beneficio del sospechoso, pues esa persona no tiene derecho a solicitar que el procedimiento sea abierto. En otras palabras, es un procedimiento en el cual el sospechoso no tiene los mismos derechos constitu-cionales que tiene en la vista preliminar o en el juicio. United States v. Mandujano, 425 U.S. 564 (1976).(5)
Completamente distinta es la situación de la vista *453preliminar. Como claramente dispone la regla que la go-bierna y su jurisprudencia interpretativa, gran parte de los derechos constitucionales que cobijan a un acusado du-rante el juicio lo protegen también durante la vista preliminar. Tan cierta es esta aseveración que en Pueblo v. Opio Opio, supra, resolvimos que los términos de juicio rá-pido que establece la Constitución para la celebración de la vista plenaria en su fondo son aplicables a los procedimien-tos de vista preliminar. Al así resolver, dejamos establecido que:
El derecho a juicio rápido no se circunscribe al acto del juicio propiamente dicho; se extiende para abarcar todas las etapas en progresión gradual desde la imputación inicial de delito.... En términos del derecho fundamental de todo ser humano a sentirse libre de la opresión y la preocupación martirizante que genera una acusación injusta, no hay diferencia apreciable en-tre la demora en someter la acusación al crisol depurante de la vista preliminar y la tardanza en celebrar el juicio para la de-cisión final sobre culpabilidad o inocencia. Pueblo v. Opio Opio, supra, pág. 169.
Al igual que en Estados Unidos, Waller, en la vista pre-liminar en Puerto Rico se dispone finalmente de un gran número de casos criminales. Para muchas personas resulta ser el último proceso de su encausamiento criminal.(6)
Por ende, al amparo de los derechos consagrados tanto en la Constitución del Estado Libre Asociado como en la de Estados Unidos, de ordinario, el público debe tener acceso a la vista preliminar. Solamente en circunstancias excep-cionales debe el tribunal cerrar la vista preliminar. En es-tos casos el tribunal debe hacer determinaciones de que se *454justifica el cierre para preservar unos valores de gran im-portancia comunitaria y que la decisión está diseñada res-trictivamente para atender estos intereses. Press-Enterprise II, págs. 13-14. Véase, también, Chiesa, op. cit, See. 22.4C. Por estas razones disentimos enérgicamente de la opinión mayoritaria. Bajo la normativa anteriormente ex-puesta, la Regla 23(c) de Procedimiento Criminal, supra, es inconstitucional.
► — i <¡
No empece lo anteriormente expuesto, la opinión del Tribunal invierte el esquema de análisis constitucional federal al no pasar juicio sobre la validez del cierre obligato-rio de las vistas preliminares y al exigirle, a quien pre-tenda su apertura, que demuestre que el imputado ha renunciado a su derecho a que este procedimiento sea pri-vado o que existen circunstancias que demuestren que no está presente el derecho que se intenta proteger. De acuerdo con lo que hoy resuelve este Tribunal, se da la anomalía de que quien reclame un derecho de acceso tenga que demostrar circunstancias especiales.
Esta situación queda agravada por el hecho de que la opinión mayoritaria está totalmente carente de criterios o directrices que asistan a los tribunales en la determinación de cuándo están presentes las excepciones que justifican la apertura sobre la oposición del acusado. Al considerar so-lamente las diferencias entre la vista preliminar nuestra y la de California, en el proceso de decidir si el caso de Press-Enterprise II aplica en Puerto Rico, el Tribunal omite una parte esencial del análisis constitucional sobre la Primera y Decimocuarta Enmiendas.
Aun considerando que fuera necesario un examen minu-cioso de lo que distingue nuestra vista preliminar de la vista preliminar de California, no estamos convencidos de *455que dichas diferencias sean tan sustanciales como para justificar el rechazo del caso federal de Press-Enterprise II.
La posición mayoritaria está apuntalada en la premisa de que en Puerto Rico la vista preliminar “se lleva a cabo en la etapa investigativa judicialOpinión mayoritaria, pág. 425. La falacia de esta posición es evidente. En nues-tro ordenamiento procesal penal la función de los tribuna-les es adjudicativa y no investigativa. A quien le corres-ponde la función de investigar los actos delictivos es al Ministerio Público. La vista preliminar le brinda una opor-tunidad al Fiscal para demostrarle al tribunal que existe causa probable para creer que se ha cometido un delito y que la persona ante el juez lo cometió. Al hacer su deter-minación el tribunal “se encuentra entre las partes ‘no como interesado, sino como juez. En su objetivo y función, dicha vista es judicial. Así debe ser la esencia de su proce-dimiento’ ”. 1 Wright and Miller, Federal Practice and Procedure: Civil 2d See. 85, pág. 181 (1982).
Por otro lado, la opinión mayoritaria asume que en California la lectura de los cargos requeridos por la Regla 859(b) del Código Penal, West’s Ann.Cal.Penal Code Sec. 859(b), convierte al imputado en un acusado. Aunque en California estatutariamente se requiere esta lectura al co-menzar la vista, esto realmente no significa que ese pro-ceso tenga un objetivo distinto al de Puerto Rico. En ambas jurisdicciones su propósito únicamente es la determinación de causa probable para someter al imputado a un juicio. Véanse, a modo comparativo: Burris v. Superior Court of Tulare County, 117 Cal. Reptr. 898, 43 C.A.3d 530 (1974), y Pueblo v. Rodriguez Aponte, supra. En este sentido, la diferencia entre ambas jurisdicciones señalada por la opi-nión mayoritaria es de naturaleza semántica y no conceptual.(7)
*456La Opinión del Tribunal también está fundamentada en la tesis de que en Puerto Rico no se ha resuelto si las reglas de evidencia aplican a este procedimiento y que en California, por el contrario, sí aplican. Según la mayoría, esta inaplicación del ordenamiento probatorio a la vista preli-minar tiene como consecuencia que el público, los miem-bros potenciales del Jurado y la prensa se contaminen en esta etapa con evidencia que ulteriormente sería inadmisi-ble en el juicio plenario.. No le asiste la razón.
Si bien es cierto que las Reglas de Evidencia aplican a la vista preliminar de California, algunas disposiciones son inaplicables. El 5 de junio de 1990, tanto la Constitución del Estado de California como la parte procesal de su Có-digo Penal, fueron enmendadas para permitir la admisión de prueba de referencia. A partir de 1990 el Art. I, Sec. 30(b), dispone que:
(b) In order to protect victims and witnesses in criminal cases, hearsay evidence shall be admissible at preliminary hearings, as prescribed by the Legislature or by the people through the initiative process. West’s Ann.Cal.Const. Art. I, Sec. 30(b) (Supp.).
La Sec. 872 del Código Penal de California dispone, por su parte, que:
(b) Notwithstanding Section 1200 of the Evidence Code, the finding of probable cause may be based in whole or in part upon the sworn testimony of a law enforcement officer relating the statements of declarants made out of court offered for the truth of the matter asserted. Any law enforcement officer testifying as to hearsay statements shall either have five years of law enforcement experience or have completed a training course certified by the Commission on Peace Officer Standards and Training which includes training in the investigation and reporting of cases and testifying at preliminary hearings. West’s Ann.Cal.Penal Code Sec. 872 (Supp.)
*457Mediante la aprobación de ambas enmiendas se creó en California una excepción específica para la vista preliminar. Esto es que, para proteger víctimas y testigos, el juzgador podrá fundamentar su determinación en prueba de referencia aunque ésta, el día del juicio plenario, sea inadmisible por no estar dentro de las excepciones del ordenamiento probatorio.(8)
Por ser admisible prueba de referencia en la vista pre-liminar de California, ésta no goza de la asepsia que pre-tende atribuirle la opinión mayoritaria. Tampoco crea una diferencia abismal entre la vista preliminar de California y la de Puerto Rico que justifique la inaplicación de Press-Enterprise II. A la luz de la tesis de la mayoría, al no existir la protección de la totalidad del ordenamiento evidenciario —y siendo la vista preliminar pública— en California tam-bién existe una posibilidad de que se lesione el derecho del imputado a un juicio justo e imparcial. No podemos refren-dar esa interpretación.
La determinación de causa probable en la vista prelimi-nar en Puerto Rico la dictamina un magistrado. A diferen-cia del posible perjuicio que la publicidad excesiva pueda tener sobre los jurados en el juicio, en la vista preliminar es un juez con experiencia previa y conocimiento del dere-cho quien toma la decisión. Por su entrenamiento y sus conocimientos de la materia, el juez está capacitado para, imparcialmente, tomar la decisión que proceda en derecho, libre de las influencias de la información periodística. La presencia del público y de la prensa en la vista preliminar no pervertirá el proceso adjudicativo. Además, los tribuna-les, posteriormente, siempre podrán tomar las medidas pertinentes que sean necesarias para seleccionar a un Ju-*458rado imparcial, incluso el traslado a otra sala y la posposi-ción del juicio.
Bajo nuestro ordenamiento, la aplicación de las Reglas de Evidencia no evita que una publicidad excesiva lesione el derecho de un imputado a un juicio justo. De hecho, “la publicación de noticias sobre el proceso judicial no consti-tuye de por sí una violación al derecho del acusado a un juicio justo e impartial”. Pueblo v. Pérez Santaliz, supra, pág. 14. Lo que garantiza que esto no ocurra son las medi-das que adopte el tribunal para evitar que el Jurado se contamine con la información inflamatoria o parcializada que pervierta al proceso adjudicativo. Pueblo v. Hernández Mercado, supra.
La tesis mayoritaria también está apuntalada en la teo-ría de que la vista preliminar privada protege el derecho de intimidad de un imputado. Su posición ignora que, una vez se le imputen cargos a una persona, esa información es pública. También son públicos los datos relativos a los de-nunciantes y a la fecha en que ocurrieron los hechos delic-tivos imputados. De hecho, en la gran mayoría de los casos ésta es la información que genera la publicidad inicial en los casos.
Por otro lado, la opinión mayoritaria también sostiene que “[l]a privacidad de la vista es el medio más efectivo que posee el Estado para proteger el derecho a la presunción de inocencia, a un juicio justo e imparcial y a la intimidad de una persona en esta etapa investigativa judicial del pro-ceso criminal”. Opinión mayoritaria, pág. 433. Este razo-namiento sofista parte de la premisa apriorística de que la presencia del público siempre lesiona el derecho de intimi-dad del acusado y su presunción de inocencia. Sin embargo, no toma en consideración el efecto intimidante que representa para el ciudadano una vista en que se excluya a los familiares del imputado. Además, ignora la descon-fianza que genera un proceso al que el perjudicado y sus familiares tampoco puedan asistir.
*459Aunque el derecho de intimidad goza de preeminencia constitucional, en ocasiones hemos reconocido que tiene que ceder a otros derechos constitucionales e intereses apremiantes del Estado: “Los casos de difamación plan-tean esencialmente la necesidad de determinar el peso res-pectivo del interés en una ciudadanía debidamente infor-mada, en fomentar el debate vigoroso sobre cuestiones de interés público, de un lado, y el derecho a la intimidad, del otro.” Clavell v. El Vocero de P.R., 115 D.P.R. 685, 691 (1984). Para resolver la tensión entre estos derechos de igual jerarquía, hemos utilizado diferentes métodos aplica-bles a las circunstancias particulares de cada caso. Véase Chiesa, op. cit., Vol. 1, See. 6.8. Bajo esta normativa, pro-cede que, en vez de avalar la vista privada, reconozcamos que la adjudicación de este conflicto debe hacerse caso a caso a la luz de los distintos reclamos de las partes afectadas.
V
Al evaluar la constitucionalidad de una norma que obli-gatoriamente impone el cierre de la vista preliminar y deja en manos del acusado la prerrogativa de su apertura, so-mos conscientes de que es imperativo hacer un balance de varios intereses. Deben contraponerse, en primer lugar, el derecho constitucional de acceso frente al derecho del im-putado a un juicio justo e imparcial. Al hacer este balance es necesario que se tome en consideración que existe una presunción de apertura la cual sólo puede rebatirse demos-trando la existencia de un interés estatal apremiante o cir-cunstancias extraordinarias. No podemos perder de vista que el imputado no tiene ningún derecho constitucional a que la vista preliminar sea privada. Este derecho es estatutario. Véase Sánchez Martínez, supra.
La solución no puede ser el cierre total de los procedi-mientos en la vista preliminar a menos que al comenzar *460ésta el imputado solicite que sea pública. Esto realmente representa una abdicación de la responsabilidad del tribunal de hacer el balance de intereses caso a caso. Por otro lado, significaría que, mediante legislación, se declarara que un derecho tiene mayor jerarquía que otro:
Los autores de la Carta de Derechos no tenían la intención de establecer jerarquías entre los derechos de la Primera En-mienda y los de la Sexta Enmienda, asignándole mayor rango a unos sobre los otros. En este caso, los peticionarios quisieran que declaráramos que los derechos del acusado están subordi-nados a su derecho a publicar en cualquier circunstancia. En la medida en que los creadores de estas garantías, plenamente conscientes de los conflictos potenciales que las mismas podrían generar, no quisieron o no pudieron resolver este asunto dán-dole prioridad a unas garantías sobre otras, no nos compete a nosotros reescribir la constitución para hacer lo que ellos se negaron a hacer. (Traducción nuestra y énfasis suplido.) Nebraska Press Assn. v. Stuart, 427 U.S. 539, 561 (1976).
En todas las ocasiones anteriores en que tanto el Supremo federal como éste se han enfrentado a la compleja tarea de hacer este balance de intereses, se ha hecho incli-nando la balanza para darle al público acceso a los proce-dimientos judiciales. Sólo en circunstancias excepcionales se han tomado medidas restrictivas una vez han sido debi-damente justificadas. Hoy abandonamos completamente nuestros precedentes y permitimos a priori que los impu-tados tengan la llave para abrir o cerrar las puertas del tribunal.
Contrario a la normativa expuesta anteriormente, la mayoría de este Tribunal inclina la balanza a favor del cierre de la vista preliminar aplicándola indiscriminada-mente a todos los casos y sólo, en circunstancias excepcio-nales, permite que la comunidad se entere de lo que verda-deramente ocurre tras las puertas cerradas de los tribunales. Su posición parte de la premisa de que el país no debe estar enterado de lo que ocurre en los procedimien-tos judiciales y presume que la presencia de la prensa y la *461comunidad necesariamente va a ser contraria a los intere-ses de los imputados y de la comunidad.
Finalmente, la estructura conceptual y los fundamentos de la opinión mayoritaria culminan elevando a rango cons-titucional la intimidad de la vista preliminar provista por la Regla 23 de Procedimiento Criminal, supra, ignorando su génesis estatutaria y limitando el poder de este Tribunal y de la Asamblea Legislativa de revisar este esquema para abrir las puertas y permitir a la prensa informar al país sobre lo que ocurre en los casos criminales. En vista de los pronunciamientos de la Opinión del Tribunal, si la Asamblea Legislativa decide hacer pública la vista prelimi-nar tendrá que efectuar una revisión total del procedi-miento, incluso la etapa de la lectura de la acusación. El alcance de sus pronunciamientos es lesivo a la doctrina de separación de poderes.
Recordemos que vivimos en un sistema democrático donde el pueblo tiene un derecho a estar informado y que este acceso garantiza que los ciudadanos estén adecuada-mente preparados para tomar las decisiones que afectan la vida comunitaria. En el caso particular de la Rama Judicial, la divulgación de lo que ocurre en los procedimientos judiciales permite que el público conozca mejor el trabajo realizado por todos los integrantes del sistema y asegura que los procedimientos sean justos y equitativos. La aper-tura fortalece la confianza del pueblo en la Rama Judicial y garantiza la pureza de los procedimientos y la legitimidad de nuestras decisiones:
El comentario y el reportaje en torno al sistema de justicia criminal es la médula de los valores encarnados en la Primera Enmienda, en vista de que la función y la integridad de dicho sistema es de importancia crucial para aquellos ciudadanos in-teresados en la administración del gobierno. La secretividad en torno a las acciones judiciales solamente puede engendrar la ignorancia y la desconfianza en los tribunales y arrojar sospe-chas sobre la competencia de imparcialidad de los jueces; el reportaje, la crítica y el debate libre y robusto pueden contri-*462buir a que el público entienda el principio de ley y comprenda mejor el funcionamiento de todo el sistema de justicia criminal, así como a mejorar la calidad de dicho sistema al someterlo a los efectos purificadores de la divulgación y de la responsabili-dad ante el público. (Traducción nuestra.) Nebraska Press Assn. v. Stuart, supra, pág. 587, opinión concurrente del Juez Aso-ciado Señor Brennan.
Por las razones anteriormente expuestas, disentimos. Declararíamos inconstitucional la parte de la Regla 23(c) de Procedimiento Criminal, supra, que cierra las puertas del tribunal cuando se efectúe una vista preliminar. Por nuestra parte, abriríamos las puertas de los tribunales cuando celebren vistas preliminares y sólo permitiríamos una sesión privada ante la presencia de un interés social apremiante que sólo así se pueda proteger.

 Tomamos conocimiento judicial de que en Pueblo v. Jarabo, Caso Núm. CE-92-52, denegamos la petición de certiorari del imputado que cuestionaba la decisión del Tribunal Superior en la que permitía el acceso de la prensa a la vista de deter-minación de causa para arresto bajo la Regla 6 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Mediante Resolución de 3 de febrero de 1992 emitimos la resolución siguiente:
“Consideradas las circunstancias particulares de la extensa exposición y divul-gación pública a que voluntariamente se sometió el peticionario, y a la luz de los derechos envueltos, no ha lugar a su solicitud.
“Notifíquese por correo y por la vía telefónica.
“Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado señor Rebollo López simplemente proveería un no ha lugar al recurso solicitado. El Juez Asociado señor Hernández Denton en vista de la importancia de los intereses constitucionales en conflicto, libertad de prensa y el derecho de intimidad, paraliza-ría los procedimientos en el foro de instancia y expediría a los fines de pautar la norma apropiada que deba seguirse en el futuro. Por las consideraciones anterior-mente expuestas, acortaría los términos reglamentarios y le daría atención priorita-*441ria a la Resolución de la controversia de auto.”
Por otro lado, en El Vocero de Puerto Rico v. Hon. Carlos Cabán García, Caso Núm. MD-92-1, denegamos un recurso de mandamiento en jurisdicción original presentado por el periódico El Vocero y ordenamos el traslado del asunto al Tribunal Superior, Sala de San Juan. El 3 de febrero de 1992, el Tribunal Superior (Hon. Angel Hermida, Juez) ordenó al tribunal, en el cual se ventilaban unos cargos contra el Sr. José Ronaldo Jarabo, que concediera audiencia al periódico antes de resolver si la vista debía ser pública o privada.


 Con la aprobación de la Ley Núm. 29 de 19 de junio de 1987 se enmendó la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, a los fines de agilizar el proceso judicial. El imputado sólo tenía derecho a vista preliminar cuando había cometido delito grave y estaban presentes unas circunstancias. Sin embargo, tres (3) años después, mediante la Ley Núm. 26 de 8 de diciembre de 1990, por entender que se podrían estar violando derechos fundamentales del acusado, la legislatura en-mendó la ley a los efectos de que a todo imputado de delito grave se le garantice la celebración de la vista preliminar.


 El hecho de que en Pueblo v. Rodríguez Aponte, 116 D.P.R. 653 (1985), seña-lamos que la vista preliminar no es un “mini juicio”, no significa que no goce de infinidad de características que en efecto tiene un juicio. La mera aseveración en Rodríguez Aponte, supra, no desvirtúa la naturaleza eminentemente judicial de la vista preliminar.


 En Pueblo v. Rodríguez Aponte, supra, pág. 665, además expresamos especí-ficamente sobre la vista preliminar: “[Ajunque se trata de una función propiamente judicial, no es ‘un mini-juicio’.” (Énfasis suplido.)
Aunque en Puerto Rico existe en los libros dicha institución, no se ha utilizado por varias décadas. Tal institución está regulada por la Ley Núm. 58 de 18 de junio de 1919, según enmendada, 34 L.P.R.A. see. 521 et seq.


 El Tribunal Supremo de Estados Unidos resolvió, específicamente en United States v. Mandujano, 425 U.S. 564 (1975), que en el procedimiento de Gran Jurado, el imputado no tiene derecho a estar asistido de abogado. Se ha reconocido, sin embargo, que este derecho sí le asiste al imputado durante la celebración de una vista preliminar.


 De hecho, según surge del Informe Anual de la Rama Judicial, hacia los años 1989 y 1990, el veintinueve por ciento (29%) de las vistas preliminares resueltas representaron el último contacto del imputado con el sistema de justicia criminal.
Entre 1989 y 1990 en Puerto Rico se resolvieron trienta y tres mil setecientas ochenta (33,780) vistas preliminares. De ese total, seis mil diez (6,010) culminaron por no haber causa probable y tres mil setecientas noventa y siete (3,797) fueron archivadas.


 De hecho, en Press-Enterprise II el Supremo federal hizo claro que cuando el Sr. Roberto Díaz solicitó que se cerrara la vista preliminar, el tribunal municipal de *456California lo que estaba considerando era una denuncia (complaint) y no una acusación.


 En California se ha resuelto que estas enmiendas no violan el derecho a confrontación del acusado protegido por la Sexta Enmienda de la Constitución federal. Montez v. Superior Court (People), 285 Cal. Reptr. 279 (1991).